Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action in response to the reply filed June 29, 2022.
Claims 3, 4, 6, 7, 9, 11-20, 23, 25, and 128 are currently pending and are under examination.
Benefit of priority is to July 13, 2017.

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Lucas V. Greder on July 28, 2022. 
Examiner’s Amendments to the Claims:
Please amend Claims 3 and 128 as follows:
3. (Currently Amended) A method for increasing the cell density of a culture comprising metazoan cells having myogenic or fibroblastic capacity, the method comprising:
a) introducing into the cells one or more polynucleotide sequences encoding glutamine synthetase (GS), insulin-like growth factor (IGF), albumin or a combination thereof,
b) introducing into the cells a polynucleotide sequence encoding a telomerase reverse transcriptase (TERT), and
c) culturing the cells in a cultivation infrastructure.

128. (Currently Amended) The method of claim 3, wherein the cells further have the capacity for skeletal muscle tissue specification.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656